Citation Nr: 9903535	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  95-36 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
related to private hospitalization from May 21 to May 29, 
1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.  

This matter comes to the Board from a June 1994 decision by 
the VA Medical Center (VAMC) Medical Administrative Services 
(MAS) division in Bay Pines, Florida, which denied payment of 
unauthorized medical expenses related to private 
hospitalization from May 21 to May 29, 1994 at Sand Lake 
Hospital (Division of Orlando Regional Medical Center) in 
Orlando, Florida.  Thereafter, the case was transferred to 
the VAMC-MAS in Charleston, South Carolina, where the veteran 
had a personal hearing in May 1997.  The case was sent to the 
Board by the VA RO in Columbia, South Carolina.  The Board 
remanded the case in April 1998, and the RO subsequently 
returned the case to the Board.  In November 1998, the 
veteran canceled a Board hearing which was scheduled for 
December 1998.


FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses in 
connection with an admission to Sand Lake Hospital from May 
21 to May 29, 1994; he was admitted for emergency medical 
care of a myocardial infarction associated with non-service-
connected heart disease.

2.  At the time of the May 1994 admission to Sand Lake 
Hospital, service connection was in effect for post-traumatic 
stress disorder (PTSD) (rated 100 percent), residuals of a 
shell fragment wound of the left thigh (rated 10 percent), 
tinnitus (rated 10 percent), and a shell fragment wound scar 
at the scalp line (rated 0 percent).  However, at the time of 
the admission the total compensation rating was not permanent 
in nature.

3.  The non-service-connected heart condition which was 
treated during the May 1994 private hospitalization was not 
associated with and aggravating an established service-
connected condition.


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses 
related to hospitalization at Sand Lake Hospital from May 21 
to May 29, 1994 have not been met. 38 U.S.C.A. § 1728 (West 
1991 & Supp. 1998); 38 C.F.R. § 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background 

The veteran served on active duty from July 1950 to July 
1953.  During the time of the private hospitalization in 
issue, service connection was in effect for PTSD (rated 100 
percent), residuals of a shell fragment wound of the left 
thigh (rated 10 percent), tinnitus (rated 10 percent), and a 
shell fragment wound scar at the scalp line (rated 0 
percent).  A 30 percent rating for PTSD was increased to 100 
percent in a March 1992 RO rating decision, effective in June 
1991.  The March 1992 RO rating action also held that 
Dependents Educational Assistance benefits under Chapter 35 
were not established; i.e., the total compensation rating was 
not shown to be permanent.

The veteran was taken by ambulance to Sand Lake Hospital in 
Orlando, Florida, on May 21, 1994, for evaluation of chest 
pain and a suspected myocardial infarction (heart attack) 
which was confirmed at the hospital.  During the hospital 
admission, he underwent a cardiac catheterization and an 
angioplasty.  The hospital clinical records note the veteran 
was disabled but contain no psychiatric findings.  The final 
diagnoses were: 1) acute anterior wall myocardial infarction; 
2) congestive heart failure; 3) fever secondary to the 
myocardial infarction; and 4) history of rheumatoid 
arthritis.  The veteran was discharged from the hospital on 
May 29, 1994

A record from the VAMC-MAS in Bay Pines shows that facility 
was notified on May 24, 1994 of the veteran's May 21, 1994 
admission to Sand Lake Hospital.  

In May 1994, about a week before the private hospitalization, 
the veteran underwent a routine VA compensation examination 
to evaluate his PTSD.  In a July 1994 decision, the RO 
continued the 100 percent rating for PTSD. The RO noted that 
there was some evidence of improvement in the PTSD, and a 
future examination was scheduled to ascertain if there was 
sustained improvement.

The veteran had another routine VA compensation examination 
to evaluate his PTSD in July 1996.  A July 1996 RO decision 
continued the 100 percent rating for PTSD.  The RO also found 
that, effective from July 1996, there was eligibility for 
Dependents Educational Assistance under Chapter 35 (i.e., 
that the total compensation rating was permanent in nature).

The veteran and his wife testified at a hearing at the VAMC-
MAS in Charleston, South Carolina in May 1997.  They 
explained the circumstances of the May 1994 admission to Sand 
Lake Hospital.  The veteran's wife stated that she made sure 
the VA was notified right away about her husband's hospital 
admission; she said the doctors at Sand Lake Hospital 
determined that the veteran was not stable for a transfer to 
the VAMC in Bay Pines.  At the hearing the veteran's 
representative argued that 38 U.S.C.A. § 1710 required that 
the VA provide treatment to the veteran, given his 100 
percent compensation rating, and on this basis he should be 
entitled to payment of the unauthorized medical expenses from 
the May 1994 private hospitalization.

II. Analysis

The veteran claims payment for unauthorized medical expenses 
incurred in connection with an admission to Sand Lake 
Hospital in May 1994.  

At the RO hearing, the veteran's representative noted that 
38 U.S.C.A. § 1710 provides that the VA must provide 
treatment to the veteran for any condition since he has a 100 
percent disability rating (the statute provides for such VA 
care for veterans having service-connected disability rated 
50 percent or more), and the representative argued that such 
serves as a basis for payment of unauthorized private medical 
expenses in the instant case.  However, 38 U.S.C.A. § 1710 
(eligibility requirements for direct VA care) and 38 U.S.C.A. 
§ 1703 (eligibility requirements for contract care authorized 
in advance by the VA) do not provide a remedy to a veteran 
seeking payment of unauthorized medical expenses resulting 
from private hospitalization.  Entitlement to payment of such 
unauthorized private medical expenses must be determined 
under 38 U.S.C.A. § 1728 (and the companion regulation, 
38 C.F.R. § 17.120).  Malone v. Gober 10 Vet.App. 539 (1997).

To be entitled to reimbursement for medical expenses incurred 
without prior authorization from the VA; the veteran must 
meet all of the following criteria:

(a) That treatment was either

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability; and

(b) That a medical emergency existed of 
such nature that delay would have been 
hazardous to life or health; and

(c) That no VA or Federal facilities were 
feasibly available and an attempt to use 
them beforehand, or obtain prior VA 
authorization for the services required, 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.  38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The veteran was admitted to Sand Lake Hospital in May 1994 
for treatment of a myocardial infarction related to non-
service-connected heart disease.  This was clearly a medical 
emergency, and the second element of the law on payment of 
unauthorized medical expenses is met.  

However, it is not shown that the first mandatory element of 
the law is met.  It is clear that the May 1994 private 
hospital treatment involved non-service-connected heart 
disease, not one of the veteran's established service-
connected disabilities; he had a total compensation rating, 
but such was not a permanent total rating during the time of 
the admission (and there is no apparent basis to make the 
subsequently granted permanent total rating retroactive to 
the period of the private admission); and there is no 
competent evidence that the non-service-connected heart 
disease was associated with and aggravating one of the 
established service-connected conditions.  The relevant facts 
are not in dispute, and it is the law, not the evidence, 
which is dispositive of the outcome of this case.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  As the first mandatory element 
of the law has not been satisfied, there is no entitlement to 
payment of unauthorized medical expenses related to the May 
1994 private hospitalization.


ORDER

Payment of unauthorized medical expenses related to private 
hospitalization from May 21 to May 29, 1994 is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.

- 5 -


